Citation Nr: 0018577	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  96-14 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of dental 
trauma.

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Counsel
INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968, and from October 1990 to May 1991.  He also 
served in the U.S. Army Reserve from 1977 to 1996.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of June 1994 and September 1999, 
from the Chicago, Illinois, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran offered 
testimony related to his claims at an RO hearing in August 
1996, and at a hearing before a member of the Board in 
October 1998.  The case was before the Board in July 1999, 
when it was remanded for further development.  It is now back 
for further appellate review.  When the case was previously 
before the Board, the issues included entitlement to service 
connection for a left shoulder disorder and for dry eye 
syndrome.  A December 1999 rating decision granted service 
connection for those two disabilities.  Hence, those issues 
are no longer before the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran lost tooth number nine during service.

3.  It is not shown that the veteran sustained any dental 
trauma in service.

4.  The veteran's skin disorder is diagnosed as seborrheic 
dermatitis.

5.  The first recorded complaints relating to seborrheic 
dermatitis occurred in June 1993, more than two years after 
the veteran's separation from active service, and there is no 
competent evidence relating the seborrheic dermatitis to 
service.

CONCLUSIONS OF LAW

1.  Dental trauma was not incurred in active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.381 (1999).

2.  The claim for service connection for a skin disorder is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection for dental trauma.

Factual Background

Service medical records for the veteran's first period of 
service are unavailable.  Records in the claims folder 
pertain to the veteran's Army Reserve service and his second 
period of active duty.  On examination for entrance into the 
Army Reserve in 1977, missing teeth were not reported.  
Dental condition was merely noted as "OK".  A 1982 military 
examination showed seven missing teeth.  A 1987 examination 
showed eight missing teeth.  

April 1991 records of treatment for a left shoulder injury 
sustained in February 1991 do not mention dental trauma.  A 
record described as a "Demobilization Examination", dated 
April 25, 1991, during the veteran's second period of active 
service, notes that dental conditions marked "ILD" are 
considered to have been incurred or aggravated during a 
period of active duty.  It was noted that the veteran had 
periodontal disease and was missing teeth numbered 1, 3, 4, 
5, 12, 13, 14, 15, 16, 17, 18, 19, 20, 30, 31, and 32, and 
that these were missing prior to active service.  It was 
further noted that missing tooth number nine was "ILD", and 
considered to have been incurred or aggravated during 
service.  This document was created at the U. S. Army Dental 
Clinic at Ft. Sheridan, Illinois.  The veteran's DD214 notes 
that he left South West Asia (SWA) on April 25, 1991.  An 
examination in September 1992 showed only 16 missing teeth.  
The report of this examination did not list tooth number 20 
as missing.

In November 1994 the veteran submitted a statement to the 
effect that three or four teeth were removed during Desert 
Storm, due to an infection.  He claimed that a plate was 
inserted and that he required treatment for it.  At his 
personal hearing in August 1996 the veteran made no mention 
of dental trauma or disease in service.  In December 1996 he 
submitted a statement to the effect that he incurred a dental 
injury when he was hit by a tent pole in April 1991.  He 
claimed the loss of two teeth.  VA examination, in July 1997, 
showed multiple missing teeth, caries, retained roots, with 
notes that the veteran's appearance was marred and that there 
was "possible dental pain".  At a personal hearing in 
October 1998 the veteran again failed to allege any dental 
trauma or disease in service. 

Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303.

Service connection will be granted for a dental disease or 
injury of individual teeth and the investing tissue, shown by 
the evidence to have been incurred in or aggravated by 
service.  38 C.F.R. § 3.381.  As to each noncompensable 
service-connected dental condition, a determination will be 
made as to whether it is due to a combat wound or other 
service trauma.  38 C.F.R. § 3.381.  If a dental condition is 
service-connected as being due to service trauma, a veteran 
will be eligible for VA outpatient dental treatment for the 
condition.  38 C.F.R. § 17.161(c).

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a); he is 
competent to attest that he sustained dental trauma in 
service, and his claim is plausible.  He has not alleged that 
any records of probative value that may be obtained and which 
have not already been associated with his claims folder are 
available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a), is 
satisfied.

The veteran's service medical records from his first period 
of service are not available; however, his claim is based on 
his second period of active service, and those records are 
not critical.  

The veteran's statements regarding dental trauma sustained in 
SWA are inconsistent, in that he first claimed the loss of 
three or four teeth due to disease process, and later claimed 
the loss of two due to trauma.  He has not identified which 
teeth are claimed lost.  The only surviving dental record 
from the veteran's second period of active service is a 
demobilization examination report, which informs that loss of 
tooth #9 occurred in line of duty.  

Records of the incident in which the veteran was injured by a 
tent pole, are negative for any report of dental trauma or 
lost teeth.  His own contentions were initially that he had 
teeth removed due to disease or infection.  It was not until 
December 1996 that he began to claim loss of teeth from 
trauma in the tent pole incident.  

A preponderance of the evidence is against the veteran's 
claim that he has loss of teeth/dental disability as a result 
of trauma in service.  His own statements regarding the 
matter are inconsistent, and service medical records, 
particularly those that would be contemporaneous with events 
pertinent to the claim, do not support the claim.  The record 
does not corroborate that he had dental trauma in service, 
and does not reflect that he has current disability that 
would be considered residual from such injury.  Accordingly 
the claim must be denied.

2.  Entitlement to service connection for a skin disorder.

Factual Background

As was previously noted, the veteran's service medical 
records for his first period of active service are 
unavailable.  However, this claim is based on his second 
period of active service; and the absence of service medical 
records for the first period of active service is not 
critical.  Service medical records for the second period of 
active service are completely negative for complaints of, 
treatment for, or diagnosis of a chronic skin disorder or 
seborrheic dermatitis.  Specifically, there is no mention of 
any complaints of, or treatment for a skin rash.  Records 
subsequent to the veteran's return from SWA appear to be 
complete up to March 1995.  Extensive service medical records 
exist covering treatment for a diabetic ulcer on the 
veteran's foot from late 1991 and 1992.  All of these records 
are negative for any notation regarding a skin disorder.  The 
report of a quadrennial physical examination in September 
1992 is negative for complaints, history, or clinical 
findings of a skin disorder.  Subsequent service medical 
records are likewise negative.

VA medical records show that on examination in June 1993 the 
veteran complained of skin peeling from his face and head, 
and stated that the skin on his face is scaly.  In July 1993 
he was seen for evaluation of scaling glabella, nasolabial 
fold and scalp.  Examination showed slight scale of the 
forehead and eyebrows with scaling of the nasolabial fold.  
The diagnosis was seborrheic dermatitis.  In January 1994 he 
complained of a skin rash since his service in SWA.  On VA 
examination in July 1995, the veteran complained of a scaly 
scalp with pruritus and occasional hair loss.  Physical 
examination showed diffuse scaling of the scalp and a few 
patches of alopecia.  The diagnosis was seborrheic dermatitis 
of the scalp.  VA outpatient treatment reports dated from 
December 1992 to June 1997 show the veteran had occasional 
complaints regarding seborrheic dermatitis.  

At his personal hearing in August 1996 the veteran reported 
the onset of a skin disorder in SWA.  He stated that he self 
treated the disorder at that time, and that he first sought 
VA treatment in 1991.  He specifically denied any treatment 
for the disorder during active service.  At his personal 
hearing in October 1998, he stated that he thought that he 
sulfadine or some solution was prescribed for his skin 
disorder.  He stated that his unit's medical records were 
destroyed in Saudi Arabia.  

In July 1999 the Board remanded this claim to the RO for a 
dermatological examination with an opinion as to the 
likelihood that the veteran's seborrheic dermatitis was 
related to his active service.  On VA examination in October 
1999, the veteran gave a history of flaking of the skin on 
the nose and scalp for about eight years.  Physical 
examination showed the scalp, eyebrows, and nasolabial folds 
had gray ashy, scaly patches.  There was no ulceration or 
exfoliation.  There was no crusting.  There were no 
associated systemic or nervous manifestations.  The diagnosis 
was seborrheic dermatitis.  The examiner stated that he had 
reviewed the claims folder, service records, and the Board 
Remand, and that in his opinion the veteran's seborrheic 
dermatitis was not at least as likely as not related to 
service or to any event therein. (emphasis added)

Analysis

The threshold question in this case is whether the veteran 
has presented a well grounded claim.  If he has not, the 
claim must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  A well grounded claim 
requires more than an allegation; the claimant must submit 
supporting evidence.  Furthermore, the evidence must justify 
a belief by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The 
law provides that "a person who submits a claim for benefits 
under a law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded."  38 U.S.C.A. § 5107(a).  In order to establish a 
"well grounded" claim for service connection for a particular 
disability, the appellant needs to provide evidence relevant 
to the requirements for service connection and of sufficient 
weight to make the claim plausible or meritorious on its own 
and capable of substantiation.  Franko v. Brown, 4 Vet. App. 
502, 505 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 610-
611 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by medical diagnosis; (2) evidence of incurrence or 
aggravation of a disease or injury in service as provided by 
either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability as provided by competent 
medical evidence.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Evidentiary assertions by the appellant must be accepted as 
true for the purpose of determining whether a claim is well-
grounded, except where such assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  See King v. Brown, 5 
Vet. App. 19 (1993).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
requirement of 38 U.S.C.A. § 5107; where the determinative 
issue does not require medical expertise, lay testimony 
itself may suffice.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995).  If a particular 
claim is not well-grounded, then the appeal fails and there 
is no further duty to assist the appellant in developing 
facts pertinent to the claim.  38 U.S.C.A. § 5107(a). 

The evidence does not show that the veteran currently has a 
chronic skin disorder which had its origins, or became worse, 
in service.  It is noteworthy at the outset that the Board 
remanded this claim in July 1999 for, in part, records of 
medical treatment of the veteran during all periods of 
service.  The RO responded by indicating that all reasonable 
efforts to obtain records had been pursued, and that 
documentation of these efforts was contained in a Memorandum 
of Nonavailability of Service Records, dated June 8, 1998, 
and prepared in accordance with M21-1, Part III, Para. 4.29b.  
A review of this document, and the claims folder, indicates 
that the RO has attempted on several occasions to obtain 
additional records from various sources, to include the 
veteran, the National Personnel Records Center (NPRC), and 
the veteran's National Guard Unit, the 300th Adjutant General 
Company.  It is noted that records covering the veteran's 
reserve service appear to be complete, but that records 
covering his first period of active service are missing, and 
records covering his second period of active service may be 
incomplete.  It is highly unlikely that any further records 
are available.  Service medical records for the veteran's 
first period of active service are not relevant to this 
claim, as no assertions deal with that period of service.  
The veteran testified on one occasion that he received no 
treatment for a skin disorder in SWA.  He later testified 
that he received some treatment, but that the records were 
destroyed in a sandstorm.  Although these statements are 
inconsistent, they lead the Board to conclude that further 
efforts to obtain service medical records of treatment for a 
skin condition in SWA would serve no useful purpose.  

As a preliminary matter, the Board notes that since the 
veteran served in the Persian Gulf, it must be determined 
whether the provisions of 38 U.S.C.A. § 1117 are for 
application.  Inasmuch as those provisions apply to 
undiagnosed illnesses, and the veteran's skin disorder 
carries a clinical diagnosis (seborrheic dermatitis), the 
Board finds that any presumptions under § 1117 are not for 
consideration.  

The veteran's service medical records, for the period 
subsequent to his return from SWA are complete and detail 
frequent instances of treatment.  They show no complaints of, 
treatment for, or diagnosis of a skin disorder.  A 
quadrennial examination, conducted in September 1992, is 
likewise negative for evidence of a skin disorder.  The 
veteran's first recorded complaints regarding a skin 
condition are dated in June 1993, more than two years after 
his separation from active service.  On the most recent 
examination, the examining physician entered an opinion to 
the effect that the veteran's skin disorder was not related 
to service.  The Board acknowledges that when service medical 
records are unavailable, there is a heightened obligation to 
assist the veteran in the development of his claim, to 
explain its findings and conclusions, and to consider the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  

As was previously noted, the veteran testified on one 
occasion that he received no treatment for his skin disorder 
in SWA, and on another occasion that all his unit's medical 
records from SWA were destroyed.  Either way, there is no 
objective evidence of a skin disorder in service.  Even with 
the factor of a heightened duty to assist in this case, and 
considering whether there is reasonable doubt to be resolved 
in the veteran's favor, the Board finds that the appellant 
has not met the burden of presenting evidence of a well 
grounded claim.  Although there is evidence of current 
disability (a medical diagnosis of seborrheic dermatitis), 
and although (in the absence of service medical records) 
disease in service is shown by the veteran's statements that 
he had skin problems in service, for a well grounded claim he 
must still present competent evidence of a nexus between 
current disability and service.  He has presented none.  The 
only medical opinion regarding a relationship between 
seborrheic dermatitis and Persian Gulf service (the VA 
examination of October 1999) is to the effect that there is 
none.  As a layperson, the veteran is not competent to 
establish medical etiology by his own statements.  
Accordingly, the case is not well grounded and must be 
denied.


ORDER

Service connection for residuals of dental trauma is denied.
Service connection for a skin disorder is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

 

